Title: The Managers of the Pennsylvania Hospital to Franklin, David Barclay, and John Fothergill, 18 January 1773: résumé
From: Managers of the Pennsylvania Hospital
To: Franklin, Benjamin,Barclay, David Junior,Fothergill, John


<January 18, 1773: A copy of their previous letter is enclosed. They have now drawn further on Franklin, Barclay, and Fothergill for £1,250 sterling in three bills of exchange, one in favor of Joseph Mitchell for £600 and two in favor of Joseph King for £300 and £350 respectively.>
